Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance.
Matsuoka (US 7486222) teaches of a radar inside a radome installed in the front of the vehicle. Matsuoka also teaches of a way for radar to determine if there is blockage on the radome that could prevent radar from functioning properly and unable to accurately detect objects in the front of the radar. Matsuoka teaches of an adhering matter judging unit that receives reflected waves from a guiding unit and determines the existence of debris on radome. The guiding unit is located in between the radar and the radome. 
	However, none of the prior cited art alone or in combinations teach a reference structure comprising at least one radar-detectable marker controlled by the adjusting apparatus and moved into a measuring position in the detection area of the radar sensor outside the radome. Matsuoka teaches of a radome (100, Fig 1A) and a radar (200, Fig. 1A), inside said radome there is a reflection board 300 (Fig. 1A), which is used to calibrate the radar sensor to see how much debris is accumulated in at the radome side. This is described in Col 4, lines 55 – 65. However, the reflection board is not movable, and it is not located outside of radome. Thus the prior art does not disclose the movable reference structure. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648